EXHIBIT 10.8

ATLAS ENERGY RESOURCES
LONG-TERM INCENTIVE PLAN
Amended and Restated as of January 14, 2009


 
SECTION 1: 
PURPOSE OF THE PLAN.

 
The Amended and Restated Atlas Energy Resources Long-Term Incentive Plan (the
“Plan”) is intended to promote the interests of Atlas Energy Resources, LLC, a
Delaware limited liability company (the “Company”), by providing to its
officers, directors, employees, consultants and joint venture partners and to
directors, employees and consultants of the Manager and its Affiliates (as
defined below) who perform services to the Company and its Affiliates incentive
awards for superior performance that are based on Units (as defined below).  It
is also contemplated that the Plan will enhance the ability of the Company and
its Affiliates to attract and retain the services of individuals who are
essential for the growth and profitability of the Company and to encourage them
to devote their best efforts to advancing the business of the Company and its
Affiliates.
 
SECTION 2:
DEFINITIONS.

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Award” means an Option, Phantom Unit, Restricted Unit or Unit Grant granted
under the Plan, and shall include any tandem DERs granted with respect to a
Phantom Unit.
 
“Board” means the Board of Directors of the Company.
 
“Change in Control” means the occurrence of any of the following:
 
(1)     the Manager, or an Affiliate of the Parent, ceases to be the external
manager of the Company;
 
(2)     the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the combined voting power of our then outstanding
securities eligible to vote for the election of the Board; provided, however,
that the event described in this paragraph (2) shall not be deemed to be a
change in control by virtue of any of the following acquisitions (i) by any
Person that is part of a controlled group or under common control with the
Company or the Parent; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any entity controlled by the
Company or the Parent; or (iii) any Person controlled by any executive officer
(as defined by Rule 16a-1(f) of the Exchange Act) of the Company, the Manager or
the Parent.  For purposes of this definition, “controlled by” shall mean
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise;
 
 
 

--------------------------------------------------------------------------------

 

(3)     the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Company, taken as a whole, to
any Person other than an Affiliate; or
 
(4)     during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new director whose election or nomination for election or appointment was
approved by a vote of at least 2/3 of the directors then still in office who
were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board or, if both Edward E. Cohen and
Jonathan Z. Cohen cease to be directors of the Company.
 
Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A of the Code, Change in Control shall mean a “change of control
event,” as defined in the regulations and guidance issued under Section 409A of
the Code.  In addition, notwithstanding the foregoing, the Committee may specify
a more limited definition of Change in Control for a particular Award, as the
Committee deems appropriate.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.
 
“Committee” means (i) the Board or such committee of the Board or the board or
committee of an Affiliate of the Company appointed by the Board to administer
the Plan; provided, however, that with respect to Awards to a Participant
subject to Section 16 of the Exchange Act, the Committee shall be composed of
non-employee members of the Board or the board of an Affiliate or (ii) with
respect to Awards that are intended to be “qualified performance-based
compensation” under Section 162(m) of the Code, a committee that consists of two
or more persons appointed by the Board, all of whom shall be “outside directors”
as defined under Section 162(m) of the Code and related Treasury regulations.
 
“DER” means a right, granted in tandem with a specific Phantom Unit, to receive
an amount in cash equal to, and at the same time as, the cash distributions made
by the Company with respect to a Unit during the period such Phantom Unit is
outstanding.
 
“Disability” means an illness or injury that lasts at least 6 months, is
expected to be permanent and renders the Participant unable to substantially
carry out his or her duties to the Company or any of its Affiliates, as
determined by the Committee.
 
“Employee” means any officer, employee, consultant of the Company or a director,
employee or consultant of the Manager or any of its Affiliates who perform
services for the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, the closing sales
price on the last date Units were traded).  In the event Units are not publicly
traded at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee through any reasonable valuation method permitted under the Code.
 
“Manager” means Atlas Energy Management, Inc., a Delaware corporation, the
external manager of the Company.
 
“Non-employee Director” means a member of the Board of the Company that is not
an Employee.
 
“Option” means an option to purchase Units granted under the Plan.
 
“Parent” means Atlas America, Inc., a Delaware corporation.
 
“Participant” means any Employee or Non-employee Director granted an Award under
the Plan.
 
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Phantom Unit” means a phantom (notional) unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or its then Fair Market Value
in cash, as determined by the Committee.
 
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is not
exercisable by the Participant.
 
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
 
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.
 
“SEC” means the Securities and Exchange Commission, or any successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Unit” means a common unit of the Company.
 
“Unit Grant” means an Award that is not subject to a Restricted Period.
 
 
3

--------------------------------------------------------------------------------

 

SECTION 3:
ADMINISTRATION.

 
The Plan shall be administered by the Committee.  A majority of the Committee
shall constitute a quorum, and the acts of a majority of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee.  Subject to the following and any applicable law,
the Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan.  Notwithstanding the foregoing, the
Chief Executive Officer may not grant Awards to, or take any action with respect
to any Award previously granted to, himself or a Person who is an Employee or
Non-employee Director subject to Rule l6b-3.  Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the terms and conditions
of any Award; (iv) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited; (v)
interpret and administer the Plan and any instrument or agreement relating to an
Award made under the Plan; (vi) establish, amend, suspend, or waive such rules
and regulations and appoint such agents as it shall deem appropriate for the
proper administration of the Plan; and (vii) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan.  Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.  All Awards under the Plan shall be made conditional
upon the Participant’s acknowledgement, in writing or by acceptance of the
Award, that all decisions and determinations of the Committee shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest in such Award.  Awards made under a particular Section
of the Plan need not be uniform as among Participants.
 
SECTION 4:
UNITS.

 
(a)           Units Available.  Subject to adjustment as provided in Section
4(c), the number of Units with respect to which Phantom Units, Restricted Units,
Unit Grants and Options may be granted under the Plan is 3,742,000.  If any
Option, Phantom Unit or Restricted Unit is forfeited or otherwise terminates or
is canceled or paid without the delivery of Units, then the Units covered by
such Award, to the extent of such forfeiture, termination, payment or
cancellation, shall again be Units with respect to which Awards may be granted.
 
(b)           Sources of Units Deliverable under Awards.  Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units newly issued
by the Company, Units acquired in the open market or from any Affiliate of the
Company, or any other Person, or any combination of the foregoing, as determined
by the Committee in its discretion.
 
(c)           Adjustments.  In the event that any distribution (whether in the
form of cash, Units, other securities or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Company, issuance of warrants or other rights to purchase Units or other
securities of the Company, or other similar transaction or event affects the
Units such that an adjustment is necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall equitably adjust (i) the number and
type of Units (or other securities or property) with respect to which Awards may
be granted, (ii) the number and type of Units (or other securities or property)
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award; provided, however, that the number of Units subject to any
Award shall always be a whole number.  The Committee may make provision for a
cash payment to the holder of an outstanding Award.
 
4

--------------------------------------------------------------------------------


 
SECTION 5:
ELIGIBILITY.

 
Any Employee or Non-employee Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
 
SECTION 6:
AWARDS.

 
(a)           Options.  The Committee shall have the authority to determine the
Employees and Non-employee Directors to whom Options shall be granted, the
number of Units to be covered by each Option, the exercise price therefor, the
Restricted Period and the conditions and limitations applicable to the exercise
of the Option, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.
 
(i)           Exercise Price.  The exercise price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
and may not be less than its Fair Market Value as of the date of grant.
 
(ii)           Time and Method of Exercise.  The Committee shall determine the
Restricted Period and the method or methods by which payment of the exercise
price may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Committee, a “cash less-broker”
exercise through procedures approved by the Committee, or any combination
thereof, or if permitted by the Committee, by delivering Units owned by the
Participant and having a Fair Market Value on the exercise date equal to the
relevant exercise price.  Units used to exercise an Option shall have been held
by the Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option.
 
(b)           Phantom Units.  The Committee shall have the authority to
determine the Employees and Non-employee Directors to whom Phantom Units shall
be granted, the number of Phantom Units to be granted to each such Participant,
the Restricted Period, the conditions under which the Phantom Units may become
vested or forfeited, whether DERs are granted with respect to a Phantom Unit and
such other terms and conditions, as the Committee may determine, that are not
inconsistent with the provisions of the Plan.
 
(c)           Restricted Units and Unit Grants.  The Committee shall have the
authority to determine the Employees and Non-employee Directors to whom
Restricted Units and Unit Grants shall be granted, the number of Restricted
Units and/or Unit Grants to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           General.
 
(i)           Forfeiture.  Except as otherwise provided in the terms of the
Award, upon termination of a Participant’s employment with the Company or its
Affiliates or membership on the Board during the applicable Restricted Period,
all Options, unvested Phantom Units and unvested Restricted Units shall be
forfeited by the Participant; provided, however, that if the reason for the
termination is the Participant’s death, or Disability, all Options awarded to
the Participant shall become exercisable and all Phantom Units and Restricted
Units shall vest automatically.  The Committee may, in its discretion, waive in
whole or in part any forfeiture.
 
(ii)           Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate.
 
(iii)           Limits on Transfer of Awards.
 
(A) Except as provided in (C) below, each Award shall be exercisable only by the
Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.
 
(B) Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate thereof.
 
(C) To the extent specifically provided by the Committee with respect to an
Award grant, an Award may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.  In addition, Awards may be transferred by will and the laws
of descent and distribution.
 
(iv)           Unit Certificates.  All certificates for Units or other
securities of the Company delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
(v)           Delivery of Units or Other Securities and Payment by Participant
of Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain or issue Units
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange.  No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(vi)           Rule 16b-3.  It is intended that the Plan and any Award made to a
Participant subject to Section 16 of the Exchange Act meet all of the
requirements of Rule 16b-3.  If any provision of the Plan or any such Award
would disqualify the Plan or such Award under, or would otherwise not comply
with Rule 16b-3, such provision or Award shall be construed or deemed amended to
conform to Rule 16b-3.
 
(vii)           Status of Original Issue Units.  The Company intends, but shall
not be obligated, to register for sale under the Securities Act the Units
acquirable pursuant to Awards, and to keep such registration effective
throughout the period that any Awards are in effect.  In the absence of such
effective registration or an available exemption from registration under the
Securities Act, delivery of Units acquirable pursuant to Awards shall be delayed
until registration of such Units is effective or an exemption from registration
under the Securities Act is available.  In the event exemption from registration
under the Securities Act is available, a Participant (or a Participant’s estate
or personal representative in the event of the Participant’s death or
incapacity), if requested by the Company to do so, will execute and deliver to
the Company in writing an agreement containing such provisions as the Company
may require to assure compliance with applicable securities laws.  No sale or
disposition of Units acquired pursuant to an Award by a Participant shall be
made in the absence of an effective registration statement under the Securities
Act with respect to such Units unless an opinion of counsel satisfactory to the
Company that such sale or disposition will not constitute a violation of the
Securities Act or any other applicable securities laws is first obtained.
 
(viii)         Change in Control.  Upon a Change in Control, unless the
Committee determines otherwise in the terms of the Award, all Awards shall
automatically vest and become payable or exercisable, as the case may be, in
full.  In the event of a Change in Control, unless the Committee determines
otherwise in the terms of the Award, all Restricted Periods shall terminate and
all performance criteria, if any, shall be deemed to have been achieved at the
maximum level.  To the extent an Option that has become fully vested and
exercisable is not exercised upon a Change in Control, the Committee may, in its
discretion, cancel such Award without payment.  The Committee may also, in its
discretion, provide for a replacement grant with respect to such property and on
such terms as it deems appropriate.
 
SECTION 7:
AMENDMENT AND TERMINATION.

 
Except to the extent prohibited by applicable law:
 
(a)           Amendments to the Plan.  Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner without the consent of any
member, Participant, other holder or beneficiary of an Award, or other Person.
 
(b)           Amendments to Awards.  Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to a Participant without the
consent of such Participant, except if such amendment is required to comply with
the requirements of section 409A of the Code.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4(c) of the Plan) affecting the Company or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
 
SECTION 8:
GENERAL PROVISIONS.

 
(a)           No Rights to Award.  No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants.  The terms and conditions of Awards need not be the same with
respect to each Participant.
 
(b)           Withholding.  The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount of
any applicable taxes payable in respect of the grant of an Award, its exercise,
the lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company or Affiliate to satisfy its withholding obligations for the
payment of such taxes.  Without limiting the foregoing, if the Committee so
permits, a Participant may elect to satisfy our tax withholding obligation with
respect to Awards paid in Units by having Units withheld, at the time such
Awards become taxable, up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities.  The election must be in a form and manner prescribed by the
Committee.
 
(c)           No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate or to remain on the Board.  Further, the Company or an
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award agreement.
 
(d)           Governing Law.  The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware and applicable federal law.
 
(e)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(f)           Compliance with Other Laws.  The Committee may refuse to issue or
transfer any Units or other consideration under an Award if, in its sole
discretion, it determines that the issuance or transfer or such Units or such
other consideration might violate any applicable law or regulation, the rules of
the principal securities exchange on which the Units are then traded, or entitle
the Company or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.  It is
intended that, to the extent applicable, Awards made under the Plan comply with
the requirements of section 409A of the Code and the regulations thereunder.  To
the extent that any legal requirement as set forth in the Plan ceases to be
required under applicable law, the Committee may determine that such Plan
provision shall cease to apply.  The Committee may revoke any Award if it is
contrary to law or modify an Award or the Plan to bring an Award or the Plan
into compliance with any applicable law or regulation.  The Committee may, in
its sole discretion, agree to limit its authority under this Section 8(f).
 
(g)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person.
 
(h)           No Fractional Units.  No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
 
(i)           Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 
(j)           Facility Payment.  Any amounts payable hereunder to any Person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such Person, or may be applied for the benefit of such Person in any manner
which the Committee may select, and the Company shall be relieved of any further
liability for payment of such amounts.
 
SECTION 9:
TERM OF THE PLAN.

 
The Plan shall be effective on the date of its approval by the Unit holders and
shall continue until the date terminated by the Board or Units are no longer
available for the grant of Awards under the Plan, whichever occurs
first.  However, unless otherwise expressly provided in the Plan or in an
applicable Award agreement, any Award granted prior to such termination, and the
authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.
 
 
9

--------------------------------------------------------------------------------

 
